Citation Nr: 0024827	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-33 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to assignment of a disability evaluation higher 
than 70 percent for post-traumatic stress disorder (PTSD) as 
of December 23, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a Vet Center counselor


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a 30 percent evaluation, 
effective August 26, 1996.  By a rating decision dated 
September 1998, the RO increased the rating for the veteran's 
PTSD to 50 percent effective December 23, 1997, which was 
further increased to 70 percent by a rating decision dated 
January 1999 also effective December 23, 1997.  The Board 
affirmed the RO's decisions in a decision dated in July 1999.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2, 2000 Order, the Court, upon joint motion of the 
parties, vacated that part of the Board's July 1999 decision 
that denied a disability evaluation in excess of 70 percent 
for PTSD as of December 23, 1997.  The Court dismissed the 
issue of entitlement to a rating in excess of 30 percent for 
PTSD prior to December 23, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  As of December 23, 1997, the veteran's PTSD was 
productive of totally incapacitating psychoneurotic symptoms.  



CONCLUSION OF LAW

As of December 23, 1997, the schedular criteria for a 100 
percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has expressed disagreement with the initial 
evaluation assigned for his PTSD, as well as the subsequently 
assigned evaluations.  See AB v. Brown, 6 Vet. App. 35 
(1993).  This is an original claim placed in appellate status 
by a notice of disagreement (NOD) taking exception with the 
initial rating award and subsequent increase.  However, as 
noted above, the Court affirmed the assignment of the 
evaluation assigned for the veteran's PTSD prior to December 
23, 1997, and as such, that aspect of the veteran's claim is 
not now before the Board.  Given the nature of the veteran's 
claim, the claim must be deemed "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), and VA's duty to assist 
arises.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  See Fenderson, 12 Vet. App. 
at 125-127.  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the examinations and treatment 
records described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During the pendency of this appeal, the criteria for rating 
PTSD were changed, and the veteran was rated under the new 
criteria after a December 1996 VA examination.  By a rating 
decision dated September 1998, the veteran's disability 
evaluation was increased to 50 percent effective December 23, 
1997, the date of a VA outpatient treatment record, and that 
evaluation was increased to 70 percent by a rating decision 
dated January 1999 with the same effective date.  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see 38 U.S.C.A. 
§ 5110(g).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  To 
warrant a 70 percent evaluation, there must be a severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms must be of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment is severely impaired.  A 100 percent evaluation 
may be assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

VA outpatient treatment records dated October 1997 note that 
the veteran met the criteria for dysthymia.  The veteran was 
neat with good hygiene, mood down, affect flat, sad, no 
emotions, thought organized, goal directed, no agitation or 
outward anxiety.  Sleep was poor and energy interests and 
concentration were poor, with no suicidal ideation.  The 
veteran was unable to find joy/pleasure in anything and 
forced himself to be involved with his son.  A December 23, 
1997 VA outpatient treatment records show the veteran's mood 
was down, according to the veteran, affect sad, pleasant, 
interactive, no thought disorder, no agitation or outward 
anxiety, sleep improved, energy, interests, concentration 
poor, and no suicidal ideation.  The veteran was seen in 
April 1998 for an unscheduled appointment indicating that he 
was not doing well and had increased depression.  The 
veteran's affect was flat, thoughts were organized and goal 
directed, his sleep was still good while on medication.  His 
energy, interests and concentration were poor and he was 
unable to find pleasure in anything.  The veteran reported 
occasional suicidal ideation with no plans.  

A VA examination conducted in May 1998 indicated that the 
veteran denied any symptoms mirroring manic or psychotic or 
obsessive compulsive disorder and denied any seizure.  The 
veteran reported that his energy was low and he was not 
motivated, but denied any crying spells.  He felt shame, pity 
and anger concerning what he did in Vietnam.  The examination 
showed that the veteran had good hygiene, mood was mildly 
dysphoric and his affect and mood congruent and his sensorium 
was clear.  The veteran's thought process was coherent, logic 
and goal oriented.  He had no hallucinations or delusions, no 
obsessions, compulsions, and no homicidal or suicidal 
thoughts.  His insight and judgment was intact, but his 
concentration was poor.  The examiner's Axis I assessment was 
PTSD chronic, early onset and mild with a GAF of 70.

The Vet Center clinical reports dated in July 1998 showed 
that on two occasions the veteran had to leave work early due 
to anxiety attacks resulting in being unable to concentrate 
and difficulty breathing.  VA outpatient treatment records 
for that same month show the veteran to be anxious, fearful, 
down most of the time, affect sad, frustrated, energy and 
interests forced, concentration poor, but no suicidal 
ideation.  The veteran was assessed a GAF of 50.  In August 
1998 treatment records noted a GAF of 35 and showed a 
frightened appearance, shortness of breath with gasping at 
times and clutching at his chest.  The veteran reported heart 
palpitations and a closed in feeling of wanting to run. 

PTSD group clinical records from August to October 1998 
indicate the veteran's report of panic attacks, depression, 
sleep disturbances, with strained relationships between his 
wife and son.  In a September 1998 letter, an opinion was 
rendered from Dakota Clinic concerning the veteran's 
psychiatric condition.  In August 1998, the examining 
physician diagnosed PTSD, panic disorder with developing 
agoraphobia, depressive disorder, recurrent, moderate, 
provisional with a rule out for bipolar disorder-NOS as well 
as an alcohol dependence in partial remission.  The examiner 
opined that the veteran was not capable of functioning at an 
adequate level such that he could attend work altogether or 
perform specific duties of his particular position.  The 
examiner assigned a GAF of 41 the highest in the previous 
year being 65.

In a November 1998 VA examination, the veteran reported that 
he quit his job at the VA in Fargo, North Dakota in July 1998 
after two and a half years because he believed the stress was 
too great.  He indicated that he does not have visitors and 
does not visit other people in their homes.  He attends 
church, but attends a smaller church than the one in his 
neighborhood.  The veteran's goes deer hunting with his in-
laws and likes to be outside.  He tries to attend his son's 
football games and will try to stay at the edge of the crowd.  
The veteran finds it difficult to socialize with others, but 
does feel a bit comfortable with other Vietnam veterans.  The 
examination showed that the veteran was oriented to time, 
place, and person.  He indicated that he feels depressed most 
days, finds it difficult to enjoy himself, and has difficulty 
sleeping.  The veteran has trouble with concentration and has 
some occasional suicidal ideas but denied any suicidal plans 
or history for suicide attempts.  He reported nightmares, 
flashbacks, grief, anger, and daily intrusive memories about 
the war.  The examiner assessed a GAF score of 37.

A Vet Center counselor who knew the veteran and witnessed his 
work performance submitted statements dated May and November 
1998, as well as testified on his behalf at the veteran's 
April 1998 RO hearing indicating that she saw his energy 
level and enthusiasm progressively decrease, witnessed panic 
attacks, and concentration problems.  

Based on this evidence, the Board is of the opinion that 
there is a question as to which of two disability evaluations 
most nearly approximates the veteran's overall disability 
picture.  On the one hand there are GAF scores of between 50 
and 70, scores which would clearly not support an evaluation 
in excess of 70 percent.  On the other hand, there are GAF 
scores of record between 35 to 41, scores that would tend to 
indicate a more disabling psychiatric disability than 
reflected by the 70 percent evaluation.  In this regard, the 
veteran appears socially isolated, suffers from nightmares, 
panic attacks, and is demonstrably unable to work.  The GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A score of 31-40 is 
indicative of some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that as of December 23, 1997 the veteran's PTSD 
symptoms more nearly approximate the criteria for a 100 
rating under the old criteria.  See 38 C.F.R. §§ 4.3, 4.7.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for PTSD under the criteria in effect prior to 
November 7, 1996.  Given the award of the highest rating 
available under the schedule, a discussion of the new 
criteria and whether the facts support an increased rating 
under these new provisions is not necessary.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent disability rating for PTSD as of 
December 23, 1997 is warranted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

